Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Examiner Amendment	
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Applicant agreed that the examiner’s amendment, authorized by Timothy J. Wall on 06/28/22


AMENDMENTS TO THE CLAIMS 
1.	(Currently Amended) A method performed by a station for enabling an Uplink, UL, transmission to an access point in a wireless communications network, the method comprising:
	determining a UL transmission rank for an UL transmission to the access point; [[and]]	transmitting, to the access point, a message on a contention-based transmission resource in the wireless communications network comprising information indicating the determined UL transmission rank; and
transmitting information to the access point indicating that the station performs transmission rank adaptation for UL transmissions in the wireless communications network.

2.	(Previously Presented) The method according to claim 1, further comprising:
	receiving, from the access point, a message on a contention-based transmission resource in the wireless communications network comprising information indicating a UL transmission rank to be used by the station in an UL transmission, and
	transmitting, to the access point, an UL transmission on a contention-based transmission resource in the wireless communications network-using the indicated UL transmission rank received in the received message from the access point.

3.	(Canceled) 

4.	(Previously Presented) The method according to claim 1, wherein the determined UL transmission rank is based on at least Channel State Information, CSI, estimated from reference signals received from the access point and transmission information at the station associated with the number of antennas at the station which are available for transmitting an UL transmission to the access point, wherein the message to the access point further comprises the transmission information at the station.

5.	(Canceled) 

6.	(Previously Presented) The method according to claim 4, wherein the transmission information at the station indicates the Degrees-of-Freedom, DoF, of the number of antennas at the station which are available for transmitting an UL transmission to the access point.
7.	(Previously Presented) The method according to claim 1, further comprising determining that deferment of the transmission of the message to the access point is to be performed by the station in response to receiving other messages from the access point designated to other stations in the wireless communications network.

8.	(Previously Presented) The method according to claim 1, wherein the contention-based transmission resources in the wireless communications network over which the messages are transmitted are different than the ones over which an UL transmission from the station is transmitted to the access point, and wherein the different contention-based transmission resources may be a different frequencies, time slots, or codes.

9.	(Canceled) 

10.	(Previously Presented) The method according to claim 1, wherein the message to the access point is an Request-to-Send, RTS, message, and the message from the access point is an Clear-to-Send, CTS, message.

11.	(Canceled).

12. 	(Previously Presented) The method according to claim 1, further comprising:
	receiving information from the access point indicating that the station is to perform transmission rank adaptation for UL transmissions in the wireless communications network.

13.	(Currently Amended) A station for enabling an Uplink, UL, transmission to an access point in a wireless communications network, the station comprising radio circuitry that is configured to:
	determine a UL transmission rank for an UL transmission to the access point, and transmit, to the access point, a message on a contention-based transmission resource in the wireless communications network comprising information indicating the determined UL transmission rank; and
transmit information to the access point indicating that the station performs transmission rank adaptation for UL transmissions in the wireless communications network.

14.	(Previously Presented) The station according to claim 13, wherein the radio circuitry is further configured to, from the access point, a message on a contention-based transmission resource in the wireless communications network comprising information indicating a UL transmission rank to be used by the station in an UL transmission.

15.	(Previously Presented) The station according to claim 14, wherein the radio circuitry is further configured to transmit, to the access point, an UL transmission on a contention-based transmission resource in the wireless communications network using the indicated UL transmission rank received in the received message from the access point.

16-37. (Canceled)  

38.	(New) A method performed by a station for enabling an Uplink, UL, transmission to an access point in a wireless communications network, the method comprising:
	determining a UL transmission rank for an UL transmission to the access point; and
	transmitting, to the access point, a message on a contention-based transmission resource in the wireless communications network comprising information indicating the determined UL transmission rank; and
receiving information from the access point indicating that the station is to perform transmission rank adaptation for UL transmissions in the wireless communications network.

39.	(New) The method according to claim 38, further comprising:
	receiving, from the access point, a message on a contention-based transmission resource in the wireless communications network comprising information indicating a UL transmission rank to be used by the station in an UL transmission, and
	transmitting, to the access point, an UL transmission on a contention-based transmission resource in the wireless communications network-using the indicated UL transmission rank received in the received message from the access point.

40.	(New) The method according to claim 38, wherein the determined UL transmission rank is based on at least Channel State Information, CSI, estimated from reference signals received from the access point and transmission information at the station associated with the number of antennas at the station which are available for transmitting an UL transmission to the access point, wherein the message to the access point further comprises the transmission information at the station.

41.	(New) The method according to claim 40, wherein the transmission information at the station indicates the Degrees-of-Freedom, DoF, of the number of antennas at the station which are available for transmitting an UL transmission to the access point.

42.	(New) The method according to claim 38, further comprising determining that deferment of the transmission of the message to the access point is to be performed by the station in response to receiving other messages from the access point designated to other stations in the wireless communications network.

43.	(New) The method according to claim 38, wherein the contention-based transmission resources in the wireless communications network over which the messages are transmitted are different than the ones over which an UL transmission from the station is transmitted to the access point, and wherein the different contention-based transmission resources may be a different frequencies, time slots, or codes.

44.	(New) The method according to claim 38, wherein the message to the access point is an Request-to-Send, RTS, message, and the message from the access point is an Clear-to-Send, CTS, message.

45.	(New) The method according to claim 38, further comprising:
	transmitting information to the access point indicating that the station performs transmission rank adaptation for UL transmissions in the wireless communications network.

46.	(New) A station for enabling an Uplink, UL, transmission to an access point in a wireless communications network, the station comprising radio circuitry that is configured to:
	determine a UL transmission rank for an UL transmission to the access point, and transmit, to the access point, a message on a contention-based transmission resource in the wireless communications network comprising information indicating the determined UL transmission rank; and
receive information from the access point indicating that the station is to perform transmission rank adaptation for UL transmissions in the wireless communications network.

47.	(New) The station according to claim 46, wherein the radio circuitry is further configured to, from the access point, a message on a contention-based transmission resource in the wireless communications network comprising information indicating a UL transmission rank to be used by the station in an UL transmission.

48.	(New) The station according to claim 47, wherein the radio circuitry is further configured to transmit, to the access point, an UL transmission on a contention-based transmission resource in the wireless communications network using the indicated UL transmission rank received in the received message from the access point.

Claims 1-2,4,6-8,10,12-15 and 38-48 are allowed.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is (571) 270-1929.  The examiner can normally be reached on M-F from 9 to 5.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey Rutkowski, can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SULAIMAN NOORISTANY/Primary Examiner, Art Unit 2415